BRF S.A. Listed Company of Authorized Capital CNPJ 01.838.723/0001-27 NIRE 42.300.034.240 CVM 1629-2 EXTRACT FROM THE MINUTES OF THE 6th ORDINARY MEETING OF THE BOARD OF DIRECTORS HELD ON JUNE 25, 2015 1. DATE, TIME AND PLACE: Held on June 25, 2015, at 09:00, in the Hotel Unique Garden, Estrada Laramara number 3500, in the city of Mairiporã - SP. 2. BOARD: Chairman: Abilio dos Santos Diniz. Secretary: Larissa Brack. 3. SUMMONS AND PRESENCE: The summons was duly made within the terms of the Company´s bylaws. A majority of members of the current Board of Directors were present: Messieurs Abilio dos Santos Diniz, Vicente Falconi Campos, Walter Fontana Filho, Luiz Fernando Furlan, José Carlos Reis de Magalhães Neto, Manoel Cordeiro Silva Filho and Sérgio
